TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 13, 2020



                                      NO. 03-19-00929-CV


                        Michael Barron and Donald Little, Appellants

                                                 v.

  Francis Shaw, Doyle Shaw, John Nanny, Pete Barrera, Mary Aguilar, John Aguilar,
 Michelle Martin, Orvel Harvey, Glenda Kay Kuykendall, Nola Kay Braumann, Beverly
 McGuire, Tobey Martin, Pat Halfmann, Melanie Spratt, and John Doe(s) 1-40, Appellees




        APPEAL FROM THE 51ST DISTRICT COURT OF IRION COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the order signed by the trial court on December 18, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.